ACCEPTED
                                                                                                       12-14-00352-CR
                                                                                            TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                  1/27/2015 9:38:20 AM
                         CHRISTOPHER               D.    TINSLEY, P.C.                                    CATHY LUSK
                                                                                                                CLERK
                               ATTORNEY AND COUNSELOR AT LAW
                             117 E.'JYler • P.O. Box 750 • Athens. Texas 75751
                                PHONE: 903-677-1802 • FAX: 903-677-1850
                                                                                        FILED IN
                                                                                 12th COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                 1/27/2015 9:38:20 AM
                                          January 22,2015                             CATHY S. LUSK
                                                                                          Clerk
David Lynn Sellers
Henderson County Justice Center
206-A North
Athens, Texas 75751


Re:                    David Lynn Sellers v. The State of Texas

Appeal Number:         12-14-00352-CR & 12-14-00353-CR


Mr. Sellers,

      On January 22,2015, I received the opinion and judgment from the 12th Court of Appeals.
The Court of Appeals dismissed your appeal per your wishes.

        The next level to your appeal would be to the Court of Criminal Appeals in Austin, Texas.
The Court of Criminal Appeals is not required to hear appeals, unlike the 12thCourt of Appeals. The
Court of Criminal Appeals has discretionary review authority in criminal cases. Should you decide
to proceed to the next level of appeal in your case, therefore, you would need to file a Petition for
Discretionary Review (PDR) within thirty days of the date of the opinion of the 12th Court of
Appeals pursuant to Texas Rule of Appellate Procedure 68. The date of the opinion was January 21,
2015, so a PDR would be due to be filed with the 12th Court of Appeals no later than February 21,
2015. The 12th Court of Appeals would forward any PDR to the Court of Criminal Appeals. The
address to the12th Court of Appeals is 1517 West Front Street, Suite 354, Tyler, Texas 75702.

        Feel free to contact me if you have any questions.
                                                                                   ~
                                                            U.S..Postal servlce.,
                                         r[T"               CERTIFIED MAIL,., RECEIPT
                                         .JJ    ...D        (Domestic Mall Only; No Insurance Coverage Provided)
                                         CO
                                         Lr'J
                                                CO
                                                Lr'J          .., ,               ,       ..  ..     .:,;  ;,;                             .   I'




                                         ~ r-
                                         Lr'J   Lr'J
                                                       I             0 F F i C ~A L USE                                                                   I
                                         ~
                                         CI
                                                I
                                                CI
                                                                             Postage       $     &. 1It[_
                                                                       Certified   Fee
                                         r"'I   r"'I
                                         CI     CI                                                                                Postmark
                                                                Return Receipt Fee                                                  Hera
                                         CI     CI         (Endorsement  Required)
                                         CI     CI
                                                             Restricted Delivery Fee
                                         CI     CI         (Endorsement    Required)

                                         ~      CI
                                         CI     .JJ
                                                CI
                                                            Total Postage     & Feea        $   (D.l.Jr
                                         ~  ~ """fu=nt""'L'-d-                                          ...-...-H~-.t).tk-. -is-D.t'l-.•-t1-~-~----__.,...'__
                                                            ... -.~-~r:Jr:I-.-•• -... -£-C.-!1Q/_-__.-:s.-
                                         r- ~ ~:~';::.::..; & ...A Ndr!h           a.o
                                               ...............................................................................
                                                                                                                                           ~C1!
                                                                                                                                                Ctmt':
                                                                                                             7575
                                                                           ...
                                                           City. Stare, ZIf2+.4

                                                                       :



,
    SENDER: COMPI.ETE THIS SECTION                                               COMPLETE        THIS SECTION      ON DELIVERY


    • Complete Items 1, 2, and 3. Also complete                                A. Signature
      Item 4 If Restricted Delivery Is desired.
                                                                               x                                                       o Agent             I
                                                                                                                                       o Addressee ~
    • Print your name and address on the reverse
      so that we can retum the card to you.
    • Attach this card to the back of the mallplece,
                                                                                 B. Received by (Printed NQf/t9)              I C. Date of DellVeJY •

      or on the front If space pennlts.
                                                                                 D. Is delIVery address different from Item 1?         0 Yes
    1. ArtIcle Addressed to:                                                           If YES. enter dellvecy address below:           0 No

        Do..Vi d Ly n ra 5e lie, 5
        }-Iende(.so(\ ~oCJt1-ht JuJ4ic~CktkI
      2o(g - It ,v,....h,                                                  ~3=.s:::erv=Jc=e=-1}Ip=e
                                                                                         ==========
                 -r "7S75 1                                                        "iiiCertIfIed MaIre 0 Priority Mall Express"
      A-l- htns     I   r)(                                                         B Registered )g'Return Recelpt for Merchandise
                                                                                    o Insured Mall 0 Collect on Delivery
                                                                               4. Restricted Delivery? (Extra Fee)                     0 Yes
    2. ArtIcle Number                1
       (7iansfer from servfce (abel)         7013 ObOO 0001 0457 58b9
t PS Form 3811.         July 2013                      Domestic Return Receipt
                                       NO. 12-14-003S2-CR
                                       NO. 12-14-00353-CR

                              IN THE COURT OF APPEALS

                 TWELFTH              COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

DA VID LYNN SELLERS,                               §    APPEALS FROM THE 173RD
APPELLANT

v.                                                 §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §    HENDERSON COUNTY, TEXAS

                                            MEMORANDUM OPINION
                                              PER CURIAM
           Appellant's counsel has filed a motion to dismiss these appeals.   The motion is
accompanied by a document signed by Appellant in which he authorizes his counsel to file a
motion to dismiss the appeals. No decision has been delivered in these appeals. Accordingly,
Appellant's motion to dismiss is granted, and the appeals are dismissed. See TEX. R. APP. P.
42.2(a).
Opinion delivered January 21,2015.
Panel consisted of Worthen, C.J. and Hoyle. J.




                                            (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGlVIENT

                                          JANUARY          21,2015


                                          NO. 12-14-00352-CR
                                          NO. 12-14-00353-CR


                                      DAVID LYNN SELLERS,
                                            Appellant
                                                      V.
                                       THE STATE OF TEXAS,
                                             Appellee


                                Appeals from the 173rd District Court
                   of Henderson County, Texas (Tr.Ct.No. B-20,857; B-20,858)


                     THESE CAUSES           came on to be heard on the motion of the Appellant to
dismiss the appeals herein, and the same being considered, it is bereby ORDERED, ADJUDGED
and DECREED        by this Court that the motion to dismiss be granted           and the appeals be
dismissed,   and that the decision be certified to the court below for observance.

                     By per curiam opinion.
                     Panel consisted of Worthen. C.J. and Hoyle. J.